A MISDEMEANOR prosecution under 1935 C.S.A., chapter 33, section 67, in which there was judgment of conviction. *Page 585 
[1, 2] Applying the only testimony adduced in support of the specific charge in this prosecution, we are not convinced of the sufficiency thereof. It follows that the judgment should be reversed; and since, as the record indicates, defendant already has served the sentence which the court below adjudged, further trial is not justified.
Let appropriate orders be entered.
MR. JUSTICE BAKKE and MR. JUSTICE JACKSON dissent.
MR. JUSTICE GOUDY does not participate.